DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 
112 Rejections Withdrawn
The rejection of claims 6 and 7 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claims as appropriate (by rewriting the claim from which they depend, claim 4, as an independent claim).  

Double Patenting (elected species), MAINTAINED
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 4, 7, 8 and 10-13, in so far as they read on the elected species, remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9 and 13 of U.S. Patent No. 9,782,370 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other. 
As previously outlined, the instant claims are essentially generic (“…a method for the treatment of cancer…” (instant claim 4)) to the species claims of the patent (“…a method for the treatment of adenoid cystic carcinoma…” (patented claim 3)).  Instant claim 8 explicitly teaches the elected species in the method (the third diagramed compound).  Patented claim 3 explicitly teaches the instant elected species in the prior art method (column 25, the fifth structural diagram).  Note that the principle is well established in chemical cases, and in cases involving compositions of matter, that the disclosure of a species in a cited reference is sufficient to prevent a later applicant from obtaining a patent to the “generic claim.”  In re Steenbock, 1936, C.D. 594, 473 O.G. 495.  
Instant claims 10-12 and patented claims 9 and 13 teach concentrations of the benzenesulfonamide derivative (i.e. the elected species) and routes of administration.  


	Inventor has not yet addressed the rejection other than to request abeyance.

102 Rejections Withdrawn
The rejection of claim 1, is so far as it reads on the next-examined species defined in the previous Office Action, under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim such that it no longer reads on the cited art.  

Markush Search
	The elected species has previously been searched and not deemed free of the prior art (hence the double patenting rejection maintained above).
	As previously stated, since the only art found for the elected species was inventor’s own work, the search was expanded in the interest of furthering prosecution.  
	Inventor having overcome the latest art rejection, the search was expanded yet again as called for under Markush examination practice, a compound-by-compound search, to include a single additional species (next-defined species).  That species is defined when, using instant formula (I): R6=H; and R7=an unsubstituted C5 cycloheteroalkyl group.  
	All claimed and unexamined subject matter which does not read on the above species is hereby withdrawn, for purposes of this Office Action, as being drawn to non-

Claim Rejections - 35 USC § 102 (next-defined species)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, in so far as it reads on the next-examined species defined above, is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Journal of the American Chemical Society (1949), 71(5), pp. 1680-1682.  Inventor’s compound is an old and well-known compound in the chemical arts as evidenced by the cited reference.  The reference teaches inventor’s compound: N-3-piperidyl-p-toluenesulfonamide (page 1680, column 2, line 14).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.